UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8036


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

NYRON JOEL NICHOLS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:07-cr-00006-gec-1)


Submitted:    December 17, 2009            Decided:   December 23, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nyron Joel Nichols, Appellant Pro Se.  Ronald Andrew Bassford,
Assistant  United  States   Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

               Nyron Joel Nichols appeals the district court’s order

denying his motion for modification of the record and his motion

to   produce     a   copy     of   the    court          reporter's    original      sound

recordings of the proceedings.                    We have independently reviewed

the record and find that Nichols is not entitled to the relief

he   requests.       Accordingly,        we       deny    Nichols’    motion   for     stay

pending appeal and affirm for the reasons stated by the district

court.    United States v. Nichols, No. 7:07-cr-00006-gec-1 (W.D.

Va. July 14, 2009).           We dispense with oral argument because the

facts    and    legal   contentions       are       adequately       presented    in    the

materials      before   the    court     and        argument    would    not     aid   the

decisional process.

                                                                                 AFFIRMED




                                              2